Exhibit 10.1

INSTRUMENT OF AMENDMENT FOR

PIEDMONT NATURAL GAS COMPANY, INC.

DEFINED CONTRIBUTION RESTORATION PLAN

THIS INSTRUMENT OF AMENDMENT (this “Instrument”) is made and entered into as of
the 23rd day of January, 2012, by PIEDMONT NATURAL GAS COMPANY, INC., a North
Carolina corporation (the “Company”).

Statement of Purpose

The Company maintains the Piedmont Natural Gas Company, Inc. Defined
Contribution Restoration Plan (the “Plan”). The Company desires to amend the
Plan to change the definition of retirement. In Section 6.1 of the Plan the
Company has reserved the right to amend the Plan in whole or in part at any time
and has further directed that the Benefit Plan Committee (the “Committee”) shall
have the authority to adopt any non-substantive amendment.

NOW, THEREFORE, the Company, acting through the Committee, does hereby declare
that the Plan is amended to read as follows:

1. Effective as January 1, 2010, Section 2.1(b)(19) is amended in its entirety
to read as follows:

““Retirement” shall mean a Participant’s Separation from Service on or after
such Participant is eligible for early or normal retirement under the defined
benefit pension plan sponsored by the Company or would have been so eligible if
the Participant were eligible to participate in such plan.”

2. Except as expressly or by necessary implication amended hereby, the Plan
shall continue in full force and effect.

IN WITNESS WHEREOF, the Company has caused this Instrument to be executed as of
the day and year first above written.

 

PIEDMONT NATURAL GAS COMPANY, INC. By:  

/s/ Kevin M. O’Hara

      Kevin M. O’Hara       Senior Vice President, Chief Administrative Officer

“Company”